Citation Nr: 1747706	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  15-31 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral knee osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Gabay


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1958 to May 1961.
This matter comes before the Board of Veterans' Appeals on appeal from an August 2011 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has since been transferred to the Phoenix, Arizona, RO.

The Board notes that the claims of service connection for bilateral hearing loss and tinnitus were appealed to the Board in a VA Form 9 in July 2015.  However, those claims were granted by the RO in October 2015.  The Veteran then certified his appeal to the Board in October 2016, listing only his claim for bilateral knee condition.  As such, this is the only claim currently properly before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleged in an April 2014 Decision Review Officer (DRO) Conference Report that his diagnosis relates to being thrown around inside tanks and injuring his knees while in service.  The Veteran's wife further stated that the Veteran complained of knee injuries while he was deployed in the Republic of Korea.  The Veteran was diagnosed with bilateral knee osteoarthritis during an October 2010 VA medical examination.  However, to date, there is no medical opinion of record, to include the October 2010 VA examination, as to whether the Veteran's current diagnosis is etiologically related to service.  In this regard, the Board recognizes that that the Veteran was not diagnosed with osteoarthritis until several decades following service.  However, the Board nonetheless finds that a VA examination is warranted to determine the nature and etiology of the Veteran's currently diagnosed bilateral knee osteoarthritis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any outstanding private and VA medical records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his currently-diagnosed bilateral knee osteoarthritis.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner must provide an opinion as to whether the Veteran's bilateral knee osteoarthritis began during active service or is related to any incident of service.  The examiner must also provide an opinion as to whether the Veteran's bilateral knee osteoarthritis was aggravated by his active duty service.  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file.  The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to: whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge.

The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.  In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




